Title: To George Washington from Robert Morris, 17 October 1781
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance Octr 17th 1781.
                  
                  I have had the Honor to receive your Excellency’s two several Letters, of the twenty seventh of September, and first, Instant.  The latter did not come to Hand untill nine oClock last Evening.  I have this Morning directed the Purchase of a quantity of Rum, and lament that I cannot possibly arrive as soon as you will stand in Need of it.  This must be attributed to the Delay of your Letter, which was truly unaccountable.  I shall direct it to be forwarded with all possible Expedition.
                  The Bill in your Favor, on Richards & Co. of New London, was inclosed in your Letter of the first Instant.  I am much obliged by your Promise to take Care of my Letter to Genl Greene, and pray you will accept my Thanks.
                  On the thirteenth of September, I had the Honor to remit your Excellency a Bill on David Ross Esqr. for the amount of one thousand & sixty six Dollars and two thirds.  I shall be glad to be informed by your Excellency if this Bill has been duly honored, and also whether you have received thirty Dollars mentioned in my Letter of the thirteenth of September, to be paid to you by Mr John May of Virginia.
                  I shall at all Times be very happy to hear from your Excellency and it will give me the greatest Pleasure to render you every possible Aid.  I sincerely wish that my abilities were equal to my Inclinations and as sincerely regret that I have little else besides Wishes to dispose of.  I do not perceive in the State, a Desire to furnish Revenue, on the contrary there is a Degree of Torpor and Lukewarmness which nothing can justify.  The very little Money which I can command is called for in a thousand different Ways, and must soon be exhausted.  However your Excellency has Cares enough, and I will not trouble you with my Perplexities.  With the greatest Esteem and Respect I am Your Excellency’s most obedient and humble Servant
                  
                     Robt Morris
                  
               